TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00330-CV



                                    Lester Tengley, Appellant

                                                  v.

                                Limestone Canyon Apts., Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-14-003102, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Appellant’s brief was due on July 28, 2014. On August 12, 2014, this Court notified

appellant that his brief was overdue and that a failure to respond by August 22, 2014, would result

in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex.

R. App. P. 38.8(a); 42.3(b).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: September 5, 2014